Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
In response to applicant’s arguments that the office action alleges that the claimed flanges are disclosed in Fig. 4 as illustrated in the annotated figure in the office action and this is simply incorrect and the thermal block is static to prevent expansion of the liquefier tube, it is not persuasive. The component pointed out in the annotated figure in the office action is a structure to be disposed near to the heater block. This structure can be called flanges or cases or mounting members. The heating elements/blocks are needed to thermally/tightly contact the wall of the liquefier but not necessarily to constrain the expansion or movement of the wall of the liquefier (e.g. the resistor can include multiple individual pieces to move freely without any constrain when the liquefier expanding or contracting). Thus, if needed, for one of ordinary skilled in the art, the heating elements can move with the liquefier rather than prevent the expansion or compression of the liquefier. Further, the expansion or compression of the liquefier can be considered as a passive way to adjust the flow rate of the melted ribbon filament exiting the nozzle tip of the ribbon liquefier 
Regarding arguments that there is no disclosure in Speakman of the spaced apart flanges, as claimed, it is not persuasive. The functions of the spaced flanges in the claimed are for mounting actuators on the liquefier tube. Speakman discloses how to mount the actuators on the nozzle tubing such as the flexible membranes 114, 116, for example as shown in Fig. 8B.   

   
Regarding the arguments that Speakman is directed to a jetting system and not directed to an extrusion-based additive manufacturing system where a continuous stream of extrudate to form multiple layers and there is no disclosure in Speakman of the spaced apart flanges, it is not persuasive. Speakman discloses the present invention relates to 3D printing (or additive manufacturing) (page 1, line 1). Figure 1 shows multiple layers of deposition material at a coincident drop site on a print surface (page 6, lines 29-30). Even an individual droplet extruded from the nozzle in the teachings of Speakman is still in an extrusion deposition process. Further, control of a nozzle (e.g. making extrusion process continuously or periodically) is control of a nozzle regardless of how that nozzle is employed. As illustrated in Fig. 8B in the teachings of Speakman, simultaneously or just after the deposition control actuator 118 is pulsed, a synchronous signal pulses the feed actuator 120 and bottom actuator 122 which forces deposition material from the feed chamber 106 into the vacant space in the deposition chamber 104 left by the ejected droplet (pg. 12, lines 12-16). These actuators disclosed by Speakman can be mounted on the flanges (see label of flanges in attached annotated Figure I) disclosed by Batchelder’s 669 (if needed).
Regarding arguments that the allegation in the office action to attempt to support the combination of Speakman with Batchelder is in error, it is not persuasive. One of ordinary skill in the art would figure out how to add the actuator (based on the teachings of Speakman) to the liquefier to make it work. For one of ordinary skilled in the art, the function of a component such as flanges is to provide an interface for mounting a part such as actuators. Based on the disclosures of Batchelder’s 669 and Speakman, there is no evidence to prohibit the combination of the subassembly 44 (in Fig. 4 of the teachings of Batchelder’s 669) and the actuators 120 and 122 (in Fig. 8B of the teachings of Speakman) without achieving that function
Regarding arguments that Palifka does not teach the valve is used to control flow along with the ink jets, it is not persuasive. Palifka discloses that, referring to Figs. 3A-3C, a valve housing (i.e. one flange (such as item 310 in Fig. 3C)) having eight openings, …, a camshaft 330 (i.e. an actuator) configured to rotate about an axis 333 running parallel to the line of openings. … A pinch plate (i.e. another flange) 350 is positioned between camshaft 330 and tubes (e.g. the ribbon liquefier) inserted into the openings in the valve housing, e.g. tube 370 (in Figs. 3B and 3C). In summary, for one of ordinary skilled in the art, the volumetric flow rate of extrusion material can be simply controlled by changing the shape of the camshaft. If needed, the rotating camshaft can provide a continuous flow without stopping the extrusion from the liquefier.
Furthermore, it would have been obvious for one of ordinary skilled in the art to adjust an on/off valve to control flow rate along the ink jets.
Regarding arguments that since thermal block 50 of Batchelder is static and encompasses the four sides of the liquefier, the thermal block prevents expansion of the liquefier tube, it is not persuasive. For one of ordinary skilled in the art, it would have been obvious to rearrange the thermal blocks if necessary.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742